          Case 1:18-cv-08248-RA Document 38 Filed 01/25/19 Page 1 of 5




                     UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF NEW YORK


HICHAM ABOUTAAM,

                      Plaintiff,
                                                     Civ. Action No. 1:18 Civ. 08248 (RA-BCM)
              -against-

L'OFFICE FEDERAL DE LA CULTURE DE
LA CONFEDERATION SUISSE, et al.,

                      Defendants.


LYNDA BEIERWALTES, and
WILLIAM BEIERWALTES,

                      Plaintiff,                     Civ. Action No. 1:18 Civ. 1 1 167 (RA-BCM)

              -against-

L'OFFICE FEDERAL DE LA CULTURE DE
LA CONFEDERATION SUISSE, et al.,

                      Defendants.



                    DECLARATION OF HANS GEORG NUSSBAUM

       Hans Georg Nussbaum, pursuant to 28 U.S.C. § 1746, declares:

       I am a Swiss attorney, educated at the University of Berne, and was admitted to the Swiss

bar in 1984. 1 have been head of the Law Section of the L'Administration federate des douanes

de la Confederation Suisse ("Swiss Federal Customs Administration") since 1998. 1 am not

directly involved in the criminal administrative procedures discussed below.

2	The L'Administration fédérale des douanes de la Confederation Suisse ("Swiss Federal

Customs Administration") is a Directorate of the Swiss Finance Department (Département
Case 1:18-cv-08248-RA Document 38 Filed 01/25/19 Page 2 of 5
Case 1:18-cv-08248-RA Document 38 Filed 01/25/19 Page 3 of 5
Case 1:18-cv-08248-RA Document 38 Filed 01/25/19 Page 4 of 5
          Case 1:18-cv-08248-RA Document 38 Filed 01/25/19 Page 5 of 5




owed, if they can establish they are the legal owners of the items seized by the Federal Customs

Administration.

15	Administrative criminal procedures for violations of the customs law are administered

exclusively by the Federal Customs Administration. The Federal Office of Culture has neither

the power of criminal investigation nor the power of seizure. Pursuant to article 27 of the

Cultural Property Transfer Act, the Swiss Cantons, including the Canton of Geneva, are

responsible for prosecuting and assessing criminal activities pursuant to that Act. The Federal

Office of Culture has no authority to direct prosecutions or to give orders to the criminal

prosecution authorities under the Cultural Property Transfer Act.

16	Items covered by the seizure order of the Federal Customs Administration were also

covered by a seizure ordered by the Public Prosecutor's Office of Geneva. The actions of the

Public Prosecutor's Office in Geneva are parallel but legally independent of the actions of the

Federal Customs Administration.


       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this 2Zq day of January 2019 in Bern, Switzerland




                                              Hans Georg Nussbaum
